PER CURIAM.
Appellant was tried by jury and convicted of attempted murder with a firearm (Count I), aggravated battery with a firearm (Count II), and possession of a firearm by a convicted felon (Count III). We find no error as to the conviction and affirm the judgment.
The court found appellant to be an habitual felony offender under section 775.084, Florida Statutes (1991). Appellant argues that since Count I is a life felony by virtue of enhancement under section 775.087(1)(a) Florida Statutes (1991), it is not subject to habitual felony offender treatment under sections 775.084, Florida Statutes (1991). We agree. See, Lamont v. State, 610 So.2d 435 (Fla.1992) and Newton v. State, 581 So.2d 212 (Fla. 4th DCA 1991). However, the record clearly shows that appellant was sentenced as an habitual felony offender only as to Counts II and III, and not as to Count I.
The judgment and sentences are severally affirmed.
ANSTEAD and WARNER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.